 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN WESLEY WILLIAMS,                           Case No. 1:17-cv-01310-AWI-JLT (PC)
12                 Plaintiff,                         ORDER GRANTING DEFENDANTS’ EX
                                                      PARTE APPLICATION AND MOTION TO
13           v.                                       STAY;
14    S. ALFARO, et al.,
                                                      ORDER DENYING WITHOUT PREJUDICE
15                 Defendants.                        PLAINTIFF’S MOTION TO COMPEL; AND

16                                                    ORDER STAYING DISCOVERY
17                                                    (Docs. 48, 50, 51)
18          Pending before the Court are plaintiff’s motion to compel discovery (Doc. 48), defendants’
19   motion for summary judgment for failure to exhaust administrative remedies as to all claims (Doc.
20   49), and defendants’ motion to stay the Discovery and Scheduling Order pending resolution of their
21   summary judgment motion (Doc. 50). Defendants have also filed an ex parte application for order
22   shortening time for consideration of their motion to stay. (Doc. 51.)
23          On review, the Court finds that a stay is warranted because success on the defendants’
24   motion for summary judgment for failure to exhaust administrative remedies would resolve this
25   action in their favor in its entirety, and it may unnecessarily waste effort and resources by requiring
26   the parties to proceed with discovery at this stage of the litigation. Accordingly, the Court
27   ORDERS:
28


                                                       1
 1          1.     Defendants’ ex parte application (Doc. 51) is GRANTED;
 2          2.     Defendants’ motion to stay (Doc. 50) is GRANTED;
 3          3.     Plaintiff’s motion to compel discovery (Doc. 48) is DENIED WITHOUT
 4   PREJUDICE to its renewal; and
 5          4.     Discovery is STAYED. The January 2, 2019, Discovery and Scheduling Order
 6   (Doc. 40) is VACATED until further court order.
 7

 8   IT IS SO ORDERED.

 9      Dated:    April 11, 2019                         /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
